Exhibit 10.1

 

KINIKSA PHARMACEUTICALS, LTD.
 2018 INCENTIVE AWARD PLAN

 

ARTICLE I.
PURPOSE

 

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities. 
Capitalized terms used in the Plan are defined in Article XI.

 

ARTICLE II.
ELIGIBILITY

 

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

 

ARTICLE III.
ADMINISTRATION AND DELEGATION

 

3.1                               Administration.  The Plan is administered by
the Administrator.  The Administrator has authority to determine which Service
Providers receive Awards, grant Awards and set Award terms and conditions,
subject to the conditions and limitations in the Plan.  The Administrator also
has the authority to take all actions and make all determinations under the
Plan, to interpret the Plan and Award Agreements and to adopt, amend and repeal
Plan administrative rules, guidelines and practices as it deems advisable.  The
Administrator may correct defects and ambiguities, supply omissions and
reconcile inconsistencies in the Plan or any Award as it deems necessary or
appropriate to administer the Plan and any Awards.  The Administrator’s
determinations under the Plan are in its sole discretion and will be final and
binding on all persons having or claiming any interest in the Plan or any Award.

 

3.2                               Appointment of Committees.  To the extent
Applicable Laws permit, the Board may delegate any or all of its powers under
the Plan to one or more Committees or officers of the Company or any of its
Subsidiaries.  The Board may abolish any Committee or re-vest in itself any
previously delegated authority at any time.

 

ARTICLE IV.
SHARES AVAILABLE FOR AWARDS

 

4.1                               Number of Shares.  Subject to adjustment under
Article VIII and the terms of this Article IV, Awards may be made under the Plan
covering up to the Overall Share Limit.  As of the Plan’s effective date under
Section 10.3, the Company will cease granting awards under the Prior Plans;
however, Prior Plan Awards will remain subject to the terms of the applicable
Prior Plan. Shares issued under the Plan may consist of authorized but unissued
Shares, Shares purchased on the open market or Shares held in treasury.

 

4.2                               Share Recycling.  If all or any part of an
Award or Prior Plan Award expires, lapses or is terminated, exchanged for cash,
surrendered, repurchased, canceled without having been fully exercised or
forfeited, in any case, in a manner that results in the Company acquiring Shares
covered by the Award or Prior Plan Award at a price not greater than the price
(as adjusted to reflect any Equity Restructuring) paid by the Participant for
such Shares or not issuing any Shares covered by the Award or Prior Plan Award,
the unused Shares covered by the Award or Prior Plan Award will, as applicable,
become or again be available

 

--------------------------------------------------------------------------------


 

for Award grants under the Plan.  Further, Shares delivered (either by actual
delivery or attestation) to the Company by a Participant to satisfy the
applicable exercise or purchase price of an Award or Prior Plan Award and/or to
satisfy any applicable tax withholding obligation, will, as applicable, become
or again be available for Award grants under the Plan.  The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards shall not count
against the Overall Share Limit.

 

4.3                               Incentive Stock Option Limitations. 
Notwithstanding anything to the contrary herein, no more than 27,915,000 Shares
may be issued pursuant to the exercise of Incentive Stock Options.

 

4.4                               Substitute Awards.  In connection with an
entity’s amalgamation, merger or consolidation with the Company or the Company’s
acquisition of an entity’s property or shares, the Administrator may grant
Awards in substitution for any options or other shares or share-based awards
granted before such amalgamation, merger or consolidation by such entity or its
affiliate.  Substitute Awards may be granted on such terms as the Administrator
deems appropriate, notwithstanding limitations on Awards in the Plan. 
Substitute Awards will not count against the Overall Share Limit (nor shall
Shares subject to a Substitute Award be added to the Shares available for Awards
under the Plan as provided above), except that Shares acquired by exercise of
substitute Incentive Stock Options will count against the maximum number of
Shares that may be issued pursuant to the exercise of Incentive Stock Options
under the Plan. Additionally, in the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the equity holders of the entities
party to such acquisition or combination) may be used for Awards under the Plan
and shall not reduce the Shares authorized for grant under the Plan (and Shares
subject to such Awards shall not be added to the Shares available for Awards
under the Plan as provided above); provided that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not Employees or Directors prior
to such acquisition or combination.

 

ARTICLE V.
SHARE OPTIONS AND SHARE APPRECIATION RIGHTS

 

5.1                               General.  The Administrator may grant Options
or Share Appreciation Rights to Service Providers subject to the limitations in
the Plan, including any limitations in the Plan that apply to Incentive Stock
Options.  The Administrator will determine the number of Shares covered by each
Option and Share Appreciation Right, the exercise price of each Option and Share
Appreciation Right, the vesting conditions of each Option and Share Appreciation
Right, and the conditions and limitations applicable to the exercise of each
Option and Share Appreciation Right.  A Share Appreciation Right will entitle
the Participant (or other person entitled to exercise the Share Appreciation
Right) to receive from the Company upon exercise of the exercisable portion of
the Share Appreciation Right an amount determined by multiplying the excess, if
any, of the Fair Market Value of one Share on the date of exercise over the
exercise price per Share of the Share Appreciation Right by the number of Shares
with respect to which the Share Appreciation Right is exercised, subject to any
limitations of the Plan or that the Administrator may impose and payable in
cash, Shares valued at Fair Market Value or a combination of the two as the
Administrator may determine or provide in the Award Agreement.

 

5.2                               Exercise Price.  The Administrator will
establish each Option’s and Share Appreciation Right’s exercise price and
specify the exercise price in the Award Agreement.  The exercise price will not

 

2

--------------------------------------------------------------------------------


 

be less than 100% of the Fair Market Value or par value per Share, whichever is
greater, on the grant date of the Option or Share Appreciation Right.

 

5.3                               Duration.  Each Option or Share Appreciation
Right will be exercisable at such times and as specified in the Award Agreement,
provided that the term of an Option or Share Appreciation Right will not exceed
ten years.  Notwithstanding the foregoing and unless determined otherwise by the
Company, in the event that on the last business day of the term of an Option or
Share Appreciation Right (other than an Incentive Stock Option) (i) the exercise
of the Option or Share Appreciation Right is prohibited by Applicable Law, as
determined by the Company, or (ii) Shares may not be purchased or sold by the
applicable Participant due to any Company insider trading policy (including
blackout periods) or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term of the Option or Share
Appreciation Right shall be extended until the date that is thirty (30) days
after the end of the legal prohibition, black-out period or lock-up agreement,
as determined by the Company; provided, however, in no event shall the extension
last beyond the ten year term of the applicable Option or Share Appreciation
Right.  Notwithstanding the foregoing, if the Participant, prior to the end of
the term of an Option or Share Appreciation Right, violates the non-competition,
non-solicitation, confidentiality or other similar restrictive covenant
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company or any of
its Subsidiaries, the right of the Participant and the Participant’s transferees
to exercise any Option or Share Appreciation Right issued to the Participant
shall terminate immediately upon such violation, unless the Company otherwise
determines.  In addition, if, prior to the end of the term of an Option or Share
Appreciation Right, the Participant is given notice by the Company or any of its
Subsidiaries of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause, and the effective date of such Termination of
Service is subsequent to the date of the delivery of such notice, the right of
the Participant and the Participant’s transferees to exercise any Option or
Share Appreciation Right issued to the Participant shall be suspended from the
time of the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s service as a Service
Provider will not be terminated for Cause as provided in such notice or (ii) the
effective date of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause (in which case the right of the Participant and
the Participant’s transferees to exercise any Option or Share Appreciation Right
issued to the Participant will terminate immediately upon the effective date of
such termination of Service).

 

5.4                               Exercise.  Options and Share Appreciation
Rights may be exercised by delivering to the Company a written notice of
exercise, in a form the Administrator approves (which may be electronic), signed
by the person authorized to exercise the Option or Share Appreciation Right,
together with, as applicable, payment in full (i) as specified in Section 5.5
for the number of Shares for which the Award is exercised and (ii) as specified
in Section 9.5 for any applicable taxes.  Unless the Administrator otherwise
determines, an Option or Share Appreciation Right may not be exercised for a
fraction of a Share.

 

5.5                               Payment Upon Exercise.  Subject to
Section 10.8, any Company insider trading policy (including blackout periods)
and Applicable Laws, the exercise price of an Option must be paid by:

 

(a)                                 cash, wire transfer of immediately available
funds or by check payable to the order of the Company, provided that the Company
may limit the use of one of the foregoing payment forms if one or more of the
payment forms below is permitted;

 

(b)                                 if there is a public market for Shares at
the time of exercise, unless the Company otherwise determines, (A) delivery
(including telephonically to the extent permitted by the Company) of an
irrevocable and unconditional undertaking by a broker acceptable to the Company
to deliver promptly to the Company sufficient funds to pay the exercise price,
or (B) the Participant’s delivery to the Company of a copy of irrevocable and
unconditional instructions to a broker acceptable to the Company to deliver

 

3

--------------------------------------------------------------------------------


 

promptly to the Company cash or a check sufficient to pay the exercise price;
provided that such amount is paid to the Company at such time as may be required
by the Administrator;

 

(c)                                  to the extent permitted by the
Administrator, delivery (either by actual delivery or attestation) of Shares
owned by the Participant valued at their Fair Market Value;

 

(d)                                 to the extent permitted by the
Administrator, surrendering Shares then issuable upon the Option’s exercise
valued at their Fair Market Value on the exercise date;

 

(e)                                  to the extent permitted by the
Administrator, delivery of a promissory note or any other property that the
Administrator determines is good and valuable consideration; or

 

(f)                                   to the extent permitted by the Company,
any combination of the above payment forms approved by the Administrator.

 

ARTICLE VI.
RESTRICTED SHARES; RESTRICTED SHARE UNITS

 

6.1                               General.  The Administrator may grant
Restricted Shares, or the right to purchase Restricted Shares, to any Service
Provider, subject to the Company’s right to repurchase all or part of such
shares at their issue price or other stated or formula price from the
Participant (or to require forfeiture of such shares) if conditions the
Administrator specifies in the Award Agreement are not satisfied before the end
of the applicable restriction period or periods that the Administrator
establishes for such Award and subject to Applicable Laws.  In addition, the
Administrator may grant to Service Providers Restricted Share Units, which may
be subject to vesting and forfeiture conditions during the applicable
restriction period or periods, as set forth in an Award Agreement.  The
Administrator will determine and set forth in the Award Agreement the terms and
conditions for each Restricted Share and Restricted Share Unit Award, subject to
the conditions and limitations contained in the Plan.

 

6.2                               Restricted Shares.

 

(a)                                 Dividends.  Participants holding shares of
Restricted Shares will be entitled to all ordinary cash dividends paid with
respect to such Shares, unless the Administrator provides otherwise in the Award
Agreement.  In addition, unless the Administrator provides otherwise, if any
dividends or distributions are paid in Shares, or consist of a dividend or
distribution to holders of Common Shares of property other than an ordinary cash
dividend, the Shares or other property will be subject to the same restrictions
on transferability and forfeitability as the shares of Restricted Shares with
respect to which they were paid.

 

(b)                                 Share Certificates.  The Company may require
that the Participant deposit in escrow with the Company (or its designee) any
share certificates issued in respect of shares of Restricted Shares, together
with a duly executed, but undated, instrument of transfer.

 

6.3                               Restricted Share Units.

 

(a)                                 Settlement.  The Administrator may provide
that settlement of Restricted Share Units will occur upon or as soon as
reasonably practicable after the Restricted Share Units vest or will instead be
deferred, on a mandatory basis or at the Participant’s election, in a manner
intended to comply with Section 409A.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Shareholder Rights. A Participant will have
no rights of a shareholder with respect to Shares subject to any Restricted
Share Unit unless and until the Shares are delivered in settlement of the
Restricted Share Unit.

 

(c)                                  Dividend Equivalents.  If the Administrator
provides, a grant of Restricted Share Units may provide a Participant with the
right to receive Dividend Equivalents.  Dividend Equivalents may be paid
currently or credited to an account for the Participant, settled in cash or
Shares and subject to the same restrictions on transferability and
forfeitability as the Restricted Share Units with respect to which the Dividend
Equivalents are granted and subject to other terms and conditions as set forth
in the Award Agreement.

 

ARTICLE VII.
OTHER SHARE OR CASH BASED AWARDS

 

Other Share or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Share or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled.  Other Share or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines.  Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Share or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

 

ARTICLE VIII.
ADJUSTMENTS FOR CHANGES IN COMMON SHARES
AND CERTAIN OTHER EVENTS

 

8.1                               Equity Restructuring.  In connection with any
Equity Restructuring, notwithstanding anything to the contrary in this
Article VIII, the Administrator will equitably adjust each outstanding Award as
it deems appropriate to reflect the Equity Restructuring, which may include
adjusting the number and type of securities subject to each outstanding Award
and/or the Award’s exercise price or grant price (if applicable), granting new
Awards to Participants, and making a cash payment to Participants.  The
adjustments provided under this Section 8.1 will be nondiscretionary and final
and binding on the affected Participant and the Company; provided that the
Administrator will determine whether an adjustment is equitable.

 

8.2                               Corporate Transactions.  In the event of any
dividend or other distribution (whether in the form of cash, Common Shares,
other securities, or other property), reorganization, merger, consolidation,
combination, amalgamation, repurchase, recapitalization, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or sale or exchange of Common
Shares or other securities of the Company, Change in Control, issuance of
warrants or other rights to purchase Common Shares or other securities of the
Company, other similar corporate transaction or event, other unusual or
nonrecurring transaction or event affecting the Company or its financial
statements or any change in any Applicable Laws or accounting principles, the
Administrator, on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event (except that action to give effect to a change in
Applicable Law or accounting principles may be made within a reasonable period
of time after such change) and either automatically or upon the Participant’s
request, is hereby authorized to take any one or more of the following actions
whenever the Administrator determines that such action is appropriate in order
to (x)

 

5

--------------------------------------------------------------------------------


 

prevent dilution or enlargement of the benefits or potential benefits intended
by the Company to be made available under the Plan or with respect to any Award
granted or issued under the Plan, (y) to facilitate such transaction or event or
(z) give effect to such changes in Applicable Laws or accounting principles:

 

(a)                                 To provide for the cancellation of any such
Award in exchange for either an amount of cash or other property with a value
equal to the amount that could have been obtained upon the exercise or
settlement of the vested portion of such Award or realization of the
Participant’s rights under the vested portion of such Award, as applicable;
provided that, if the amount that could have been obtained upon the exercise or
settlement of the vested portion of such Award or realization of the
Participant’s rights, in any case, is equal to or less than zero, then the Award
may be terminated without payment;

 

(b)                                 To provide that such Award shall vest and,
to the extent applicable, be exercisable as to all shares covered thereby,
notwithstanding anything to the contrary in the Plan or the provisions of such
Award;

 

(c)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by awards covering the shares of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and/or applicable exercise or
purchase price, in all cases, as determined by the Administrator;

 

(d)                                 To make adjustments in the number and type
of shares (or other securities or property) subject to outstanding Awards and/or
with respect to which Awards may be granted under the Plan (including, but not
limited to, adjustments of the limitations in Article IV hereof on the maximum
number and kind of shares which may be issued) and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards;

 

(e)                                  To replace such Award with other rights or
property selected by the Administrator; and/or

 

(f)                                   To provide that the Award will terminate
and cannot vest, be exercised or become payable after the applicable event.

 

8.3                               Administrative Stand Still.  In the event of
any pending share dividend, bonus issue, share split, combination or exchange of
shares, merger, amalgamation, consolidation or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other
extraordinary transaction or change affecting the Shares or the share price of
Common Shares, including any Equity Restructuring or any securities offering or
other similar transaction, for administrative convenience, the Administrator may
refuse to permit the exercise of any Award for up to sixty days before or after
such transaction.

 

8.4                               General.  Except as expressly provided in the
Plan or the Administrator’s action under the Plan, no Participant will have any
rights due to any subdivision or consolidation of Shares of any class, dividend
payment, increase or decrease in the number of Shares of any class or
dissolution, liquidation, merger, amalgamation or consolidation of the Company
or other corporation.  Except as expressly provided with respect to an Equity
Restructuring under Section 8.1 above or the Administrator’s action under the
Plan, no issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, will affect, and no adjustment will be
made regarding, the number of Shares subject to an Award or the Award’s grant or
exercise price.  The existence of the Plan, any Award Agreements and the Awards
granted hereunder will not affect or restrict in any way the Company’s right or
power to make or authorize (i) any adjustment, recapitalization, reorganization
or other change in the Company’s capital structure or its business, (ii) any
merger, amalgamation, consolidation dissolution or liquidation of the Company or
sale of

 

6

--------------------------------------------------------------------------------


 

Company assets or (iii) any sale or issuance of securities, including securities
with rights superior to those of the Shares or securities convertible into or
exchangeable for Shares.  The Administrator may treat Participants and Awards
(or portions thereof) differently under this Article VIII.

 

ARTICLE IX.
GENERAL PROVISIONS APPLICABLE TO AWARDS

 

9.1                               Transferability.  Except as the Administrator
may determine or provide in an Award Agreement or otherwise for Awards other
than Incentive Stock Options, Awards may not be sold, assigned, transferred,
pledged or otherwise encumbered, either voluntarily or by operation of law,
except by will or the laws of descent and distribution, or, subject to the
Administrator’s consent, pursuant to a domestic relations order, and, during the
life of the Participant, will be exercisable only by the Participant. 
References to a Participant, to the extent relevant in the context, will include
references to a Participant’s authorized transferee that the Administrator
specifically approves.

 

9.2                               Documentation.  Each Award will be evidenced
in an Award Agreement, which may be written or electronic, as the Administrator
determines. Each Award may contain terms and conditions in addition to those set
forth in the Plan.

 

9.3                               Discretion.  Except as the Plan otherwise
provides, each Award may be made alone or in addition or in relation to any
other Award.  The terms of each Award to a Participant need not be identical,
and the Administrator need not treat Participants or Awards (or portions
thereof) uniformly.

 

9.4                               Termination of Status.  The Administrator will
determine how the disability, death, retirement, authorized leave of absence or
any other change or purported change in a Participant’s Service Provider status
affects an Award and the extent to which, and the period during which, the
Participant, the Participant’s legal representative, conservator, guardian or
Designated Beneficiary may exercise rights under the Award, if applicable.

 

9.5                               Withholding.  Each Participant must pay the
Company, or make provision satisfactory to the Administrator for payment of, any
taxes required by law to be withheld in connection with such Participant’s
Awards by the date of the event creating the tax liability.  The Company may
deduct a cash amount sufficient to satisfy such tax obligations based on the
applicable statutory withholding rates (or such other rate as may be determined
by the Company after considering any accounting consequences or costs) from any
payment otherwise due to a Participant.  Subject to Section 10.8 and any Company
insider trading policy (including blackout periods), Participants may satisfy
such tax obligations (i) in cash, by wire transfer of immediately available
funds, by check made payable to the order of the Company, provided that the
Company may limit the use of the foregoing payment forms if one or more of the
payment forms below is permitted, (ii) to the extent permitted by the
Administrator, in whole or in part by delivery of Shares valued at their Fair
Market Value or elect to have the Company repurchase Shares otherwise issuable
under an Award limited to the number of Common Shares which have a Fair Market
Value on the date of repurchase necessary to pay the aggregate amount of tax
liability, (iii) if there is a public market for Shares at the time the tax
obligations are satisfied, unless the Company otherwise determines, (A) delivery
(including telephonically to the extent permitted by the Company) of an
irrevocable and unconditional undertaking by a broker acceptable to the Company
to deliver promptly to the Company sufficient funds to satisfy the tax
obligations, or (B) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a broker acceptable to the Company
to deliver promptly to the Company cash or a check sufficient to satisfy the tax
withholding; provided that such amount is paid to the Company at such time as
may be required by the Administrator, or (iv) to the extent permitted by the
Company, any combination of the foregoing payment forms approved by the
Administrator.  If any tax withholding obligation will be satisfied under clause
(ii) of the immediately preceding sentence by the Company’s retention of Shares

 

7

--------------------------------------------------------------------------------


 

from the Award creating the tax obligation and there is a public market for
Shares at the time the tax obligation is satisfied, the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on the applicable Participant’s behalf some or all of the Shares
retained and to remit the proceeds of the sale to the Company or its designee,
and each Participant’s acceptance of an Award under the Plan will constitute the
Participant’s authorization to the Company and instruction and authorization to
such brokerage firm to complete the transactions described in this sentence.

 

9.6                               Amendment of Award; Repricing.  The
Administrator may amend, modify or terminate any outstanding Award, including by
substituting another Award of the same or a different type, changing the
exercise or settlement date, and converting an Incentive Stock Option to a
Non-Qualified Share Option.  The Participant’s consent to such action will be
required unless (i) the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Award, or
(ii) the change is permitted under Article VIII or pursuant to Section 10.6. 
Notwithstanding the foregoing or anything in the Plan to the contrary, the
Administrator may not except pursuant to Article VIII, without the approval of
the shareholders of the Company, reduce the exercise price per share of
outstanding Options or Share Appreciation Rights or cancel outstanding Options
or Share Appreciation Rights in exchange for cash, other Awards or Options or
Share Appreciation Rights with an exercise price per share that is less than the
exercise price per share of the original Options or Share Appreciation Rights.

 

9.7                               Conditions on Delivery of Shares.  The Company
will not be obligated to deliver any Shares under the Plan or remove
restrictions from Shares previously delivered under the Plan until (i) all Award
conditions have been met or removed to the Company’s satisfaction, (ii) as
determined by the Company, all other legal matters regarding the issuance and
delivery of such Shares have been satisfied, including any applicable securities
laws and stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Administrator deems necessary or appropriate to satisfy any
Applicable Laws.  The Company’s inability to obtain authority from any
regulatory body having jurisdiction, which the Administrator determines is
necessary to the lawful issuance and sale of any securities, will relieve the
Company of any liability for failing to issue or sell such Shares as to which
such requisite authority has not been obtained.

 

9.8                               Acceleration.  The Administrator may at any
time provide that any Award will become immediately vested and fully or
partially exercisable, free of some or all restrictions or conditions, or
otherwise fully or partially realizable.

 

9.9                               Additional Terms of Incentive Stock Options. 
The Administrator may grant Incentive Stock Options only to employees of the
Company, any of its present or future parent or subsidiary corporations, as
defined in Sections 424(e) or (f) of the Code, respectively, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code.  If an Incentive Stock Option is granted to a Greater Than 10%
Shareholder, the exercise price will not be less than 110% of the Fair Market
Value on the Option’s grant date, and the term of the Option will not exceed
five years.  All Incentive Stock Options will be subject to and construed
consistently with Section 422 of the Code.  By accepting an Incentive Stock
Option, the Participant agrees to give prompt notice to the Company of
dispositions or other transfers (other than in connection with a Change in
Control) of Shares acquired under the Option made within (i) two years from the
grant date of the Option or (ii) one year after the transfer of such Shares to
the Participant, specifying the date of the disposition or other transfer and
the amount the Participant realized, in cash, other property, assumption of
indebtedness or other consideration, in such disposition or other transfer. 
Neither the Company nor the Administrator will be liable to a Participant, or
any other party, if an Incentive Stock Option fails or ceases to qualify as an
“incentive stock option” under Section 422 of the Code.  Any Incentive Stock
Option or portion thereof that fails to qualify as an “incentive stock option”
under Section 422 of the Code for any reason, including becoming exercisable
with respect

 

8

--------------------------------------------------------------------------------


 

to Shares having a fair market value exceeding the $100,000 limitation under
Treasury Regulation Section 1.422-4, will be a Non-Qualified Stock Option.

 

ARTICLE X.
MISCELLANEOUS

 

10.1                        No Right to Employment or Other Status.  No person
will have any claim or right to be granted an Award, and the grant of an Award
will not be construed as giving a Participant the right to continued employment
or any other relationship with the Company.  The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan or any Award, except
as expressly provided in an Award Agreement.

 

10.2                        No Rights as Shareholder; Certificates.  Subject to
the Award Agreement, no Participant or Designated Beneficiary will have any
rights as a shareholder with respect to any Shares to be distributed under an
Award until becoming the record holder of such Shares.  Notwithstanding any
other provision of the Plan, unless the Administrator otherwise determines or
Applicable Laws require, the Company will not be required to deliver to any
Participant certificates evidencing Shares issued in connection with any Award
and instead such Shares may be recorded in the books of the Company (or, as
applicable, its transfer agent or share plan administrator).  The Company may
place legends on share certificates issued under the Plan that the Administrator
deems necessary or appropriate to comply with Applicable Laws.

 

10.3                        Effective Date and Term of Plan.  Unless earlier
terminated by the Board, the Plan will become effective on the day prior to the
Public Trading Date and will remain in effect until the tenth anniversary of the
earlier of (i) the date the Board adopted the Plan or (ii) the date the
Company’s shareholders approved the Plan, but Awards previously granted may
extend beyond that date in accordance with the Plan.  If the Plan is not
approved by the Company’s shareholders, the Plan will not become effective, no
Awards will be granted under the Plan and the Prior Plans will continue in full
force and effect in accordance with their terms.

 

10.4                        Amendment of Plan.  The Administrator may amend,
suspend or terminate the Plan at any time; provided that no amendment, other
than an increase to the Overall Share Limit, may materially and adversely affect
any Award outstanding at the time of such amendment without the affected
Participant’s consent.  No Awards may be granted under the Plan during any
suspension period or after Plan termination.  Awards outstanding at the time of
any Plan suspension or termination will continue to be governed by the Plan and
the Award Agreement, as in effect before such suspension or termination.  The
Board will obtain shareholder approval of any Plan amendment to the extent
necessary to comply with Applicable Laws.

 

10.5                        Provisions for Non-U.S. Employees.  The
Administrator may modify Awards granted to Participants who are citizens or
residents of a country other than the United States or employed outside the
United States or establish subplans or procedures under the Plan to address
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.

 

10.6                        Section 409A.

 

(a)                                 General.  The Company intends that all
Awards be structured to comply with, or be exempt from, Section 409A, such that
no adverse tax consequences, interest, or penalties under Section 409A apply. 
Notwithstanding anything in the Plan or any Award Agreement to the contrary, the
Administrator may, without a Participant’s consent, amend this Plan or Awards,
adopt policies and procedures, or take any other actions (including amendments,
policies, procedures and retroactive actions) as are necessary or appropriate to
preserve the intended tax treatment of Awards, including any such actions

 

9

--------------------------------------------------------------------------------


 

intended to (A) exempt this Plan or any Award from Section 409A, or (B) comply
with Section 409A, including regulations, guidance, compliance programs and
other interpretative authority that may be issued after an Award’s grant date. 
The Company makes no representations or warranties as to an Award’s tax
treatment under Section 409A or otherwise.  The Company will have no obligation
under this Section 10.6 or otherwise to avoid the taxes, penalties or interest
under Section 409A with respect to any Award and will have no liability to any
Participant or any other person if any Award, compensation or other benefits
under the Plan are determined to constitute noncompliant “nonqualified deferred
compensation” subject to taxes, penalties or interest under Section 409A.

 

(b)                                 Separation from Service.  If an Award
constitutes “nonqualified deferred compensation” under Section 409A, any payment
or settlement of such Award upon a termination of a Participant’s Service
Provider relationship will, to the extent necessary to avoid taxes under
Section 409A, be made only upon the Participant’s “separation from service”
(within the meaning of Section 409A), whether such “separation from service”
occurs upon or after the termination of the Participant’s Service Provider
relationship.  For purposes of this Plan or any Award Agreement relating to any
such payments or benefits, references to a “termination,” “termination of
employment” or like terms means a “separation from service.”

 

(c)                                  Payments to Specified Employees. 
Notwithstanding any contrary provision in the Plan or any Award Agreement, any
payment(s) of “nonqualified deferred compensation” required to be made under an
Award to a “specified employee” (as defined under Section 409A and as the
Administrator determines) due to his or her “separation from service” will, to
the extent necessary to avoid taxes under Section 409A(a)(2)(B)(i) of the Code,
be delayed for the six-month period immediately following such “separation from
service” (or, if earlier, until the specified employee’s death) and will instead
be paid (as set forth in the Award Agreement) on the day immediately following
such six-month period or as soon as administratively practicable thereafter
(without interest).  Any payments of “nonqualified deferred compensation” under
such Award payable more than six months following the Participant’s “separation
from service” will be paid at the time or times the payments are otherwise
scheduled to be made.

 

10.7                        Limitations on Liability.  Notwithstanding any other
provisions of the Plan, no individual acting as a director, officer, other
employee or agent of the Company or any Subsidiary will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan or
any Award, and such individual will not be personally liable with respect to the
Plan because of any contract or other instrument executed in his or her capacity
as an Administrator, director, officer, other employee or agent of the Company
or any Subsidiary.  The Company will indemnify and hold harmless each director,
officer, other employee and agent of the Company or any Subsidiary that has been
or will be granted or delegated any duty or power relating to the Plan’s
administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.

 

10.8                        Lock-Up Period.  The Company may, at the request of
any underwriter representative or otherwise, in connection with registering the
offering of any Company securities under the Securities Act, prohibit
Participants from, directly or indirectly, selling or otherwise transferring any
Shares or other Company securities during a period of up to one hundred eighty
days following the effective date of a Company registration statement filed
under the Securities Act, or such longer period as determined by the
underwriter.

 

10.9                        Data Privacy.  As a condition for receiving any
Award, each Participant explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of personal data as described in
this section by and among the Company and its Subsidiaries and affiliates
exclusively for

 

10

--------------------------------------------------------------------------------


 

implementing, administering and managing the Participant’s participation in the
Plan.  The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”).  The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management.  These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country.  By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares.  The Data
related to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan.  A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative.  The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10.9.  For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.

 

10.10                 Severability.  If any portion of the Plan or any action
taken under it is held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of the Plan, and the Plan will be
construed and enforced as if the illegal or invalid provisions had been
excluded, and the illegal or invalid action will be null and void.

 

10.11                 Governing Documents.  If any contradiction occurs between
the Plan and any Award Agreement or other written agreement between a
Participant and the Company (or any Subsidiary) that the Administrator has
approved, the Plan will govern, unless it is expressly specified in such Award
Agreement or other written document that a specific provision of the Plan will
not apply.

 

10.12                 Governing Law.  The Plan and all Awards will be governed
by and interpreted in accordance with the laws of Delaware, disregarding any
state’s choice-of-law principles requiring the application of a jurisdiction’s
laws other than Delaware.

 

10.13                 Claw-back Provisions.  All Awards (including any proceeds,
gains or other economic benefit the Participant actually or constructively
receives upon receipt or exercise of any Award or the receipt or resale of any
Shares underlying the Award) will be subject to any Company claw-back policy,
including any claw-back policy adopted to comply with Applicable Laws (including
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

 

10.14                 Titles and Headings.  The titles and headings in the Plan
are for convenience of reference only and, if any conflict, the Plan’s text,
rather than such titles or headings, will control.

 

10.15                 Conformity to Securities Laws.  Participant acknowledges
that the Plan is intended to conform to the extent necessary with Applicable
Laws.  Notwithstanding anything herein to the contrary, the Plan and all Awards
will be administered only in conformance with Applicable Laws.  To the extent

 

11

--------------------------------------------------------------------------------


 

Applicable Laws permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Laws.

 

10.16                 Relationship to Other Benefits.  No payment under the Plan
will be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except as expressly provided in writing in
such other plan or an agreement thereunder.

 

10.17                 Broker-Assisted Sales. In the event of a broker-assisted
sale of Shares in connection with the payment of amounts owed by a Participant
under or with respect to the Plan or Awards, including amounts to be paid under
the final sentence of Section 9.5: (a) any Shares to be sold through the
broker-assisted sale will be sold on the day the payment first becomes due, or
as soon thereafter as practicable; (b) such Shares may be sold as part of a
block trade with other Participants in the Plan in which all participants
receive an average price; (c) the applicable Participant will be responsible for
all broker’s fees and other costs of sale, and by accepting an Award, each
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (d) to the extent the
Company or its designee receives proceeds of such sale that exceed the amount
owed, the Company will pay such excess in cash to the applicable Participant as
soon as reasonably practicable; (e) the Company and its designees are under no
obligation to arrange for such sale at any particular price; and (f) in the
event the proceeds of such sale are insufficient to satisfy the Participant’s
applicable obligation, the Participant may be required to pay immediately upon
demand to the Company or its designee an amount in cash sufficient to satisfy
any remaining portion of the Participant’s obligation.

 

ARTICLE XI.
DEFINITIONS

 

As used in the Plan, the following words and phrases will have the following
meanings:

 

11.1                        “Administrator” means the Board or a Committee to
the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee.

 

11.2                        “Applicable Laws” means the requirements relating to
the administration of equity incentive plans under U.S. federal and state
securities, tax and other applicable laws, rules and regulations, the applicable
rules of any stock exchange or quotation system on which the Common Shares are
listed or quoted and the applicable laws and rules of any foreign country or
other jurisdiction where Awards are granted or issued under the Plan, including
without limitation, the laws of Bermuda.

 

11.3                        “Award” means, individually or collectively, a grant
under the Plan of Options, Share Appreciation Rights, Restricted Shares,
Restricted Share Units or Other Share or Cash Based Awards.

 

11.4                        “Award Agreement” means a written agreement
evidencing an Award, which may be electronic, that contains such terms and
conditions as the Administrator determines, consistent with and subject to the
terms and conditions of the Plan.

 

11.5                        “Board” means the Board of Directors of the Company.

 

11.6                        “Cause” means, with respect to a Participant,
(A) dishonesty with respect to the Company or any Subsidiary;
(B) insubordination, substantial malfeasance or nonfeasance of duty;
(C) unauthorized disclosure of confidential information; (D) breach by a
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or similar agreement between the Participant and
the Company or any Subsidiary; and (E) conduct substantially prejudicial to the
business of the Company or

 

12

--------------------------------------------------------------------------------


 

any Subsidiary; provided, however, that any provision in an agreement between a
Participant and the Company or an Subsidiary, which contains a conflicting
definition of Cause for termination and which is in effect at the time of such
termination, shall supersede this definition with respect to that Participant.
The determination of the Administrator as to the existence of Cause will be
conclusive on the Participant and the Company.

 

11.7                        “Change in Control” means (a) a sale of all or
substantially all of the Company’s assets, or (b) any merger, amalgamation,
consolidation or other business combination transaction of the Company with or
into another corporation, entity or person, other than a transaction in which
the holders of at least a majority of the voting shares of the Company
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into voting shares
of the surviving entity) a majority of the total voting power represented by the
voting shares of the Company (or the surviving entity) outstanding immediately
after such transaction, or (c) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
the Company. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur: (A) on account of the acquisition of voting shares by any
institutional investor or any affiliate thereof or any other person, or persons
acting as a group, that acquires the Company’s voting shares in a transaction or
series of related transactions that are primarily a private financing
transaction for the Company or (B) solely because the level of ownership held by
any institutional investor or any affiliate thereof or any other person, or
persons acting as a group (the “Subject Person”), exceeds the designated
percentage threshold of the outstanding voting shares as a result of a
repurchase or other acquisition of voting shares by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operating of this sentence) as a result of the acquisition of
voting shares by the Company, and after such share acquisition, the Subject
Person becomes the owner of any additional voting shares that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting shares owned by such Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

11.8                        “Code” means the Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder.

 

11.9                        “Committee” means one or more committees or
subcommittees of the Board, which may include one or more Company directors or
executive officers, to the extent Applicable Laws permit.  To the extent
required to comply with the provisions of Rule 16b-3, it is intended that each
member of the Committee will be, at the time the Committee takes any action with
respect to an Award that is subject to

 

13

--------------------------------------------------------------------------------


 

Rule 16b-3, a “non-employee director” within the meaning of Rule 16b-3; however,
a Committee member’s failure to qualify as a “non-employee director” within the
meaning of Rule 16b-3 will not invalidate any Award granted by the Committee
that is otherwise validly granted under the Plan.

 

11.10                 “Common Shares” means the Class A Common Shares of the
Company of par value US$0.000273235 each.

 

11.11                 “Company” means Kiniksa Pharmaceuticals, Ltd., a Bermuda
exempted company, or any successor.

 

11.12                 “Consultant” means any person, including any adviser,
engaged by the Company or its parent or Subsidiary to render services to such
entity if the consultant or adviser: (i) renders bona fide services to the
Company; (ii) renders services not in connection with the offer or sale of
securities in a capital-raising transaction and does not directly or indirectly
promote or maintain a market for the Company’s securities; and (iii) is a
natural person.

 

11.13                 “Designated Beneficiary” means the beneficiary or
beneficiaries the Participant designates, in a manner the Administrator
determines, to receive amounts due or exercise the Participant’s rights if the
Participant dies or becomes incapacitated.  Without a Participant’s effective
designation, “Designated Beneficiary” will mean the Participant’s estate.

 

11.14                 “Director” means a Board member.

 

11.15                 “Disability” means a permanent and total disability under
Section 22(e)(3) of the Code, as amended.

 

11.16                 “Dividend Equivalents” means a right granted to a
Participant under the Plan to receive the equivalent value (in cash or Shares)
of dividends paid on Shares.

 

11.17                 “Employee” means any employee of the Company or its
Subsidiaries.

 

11.18                 “Equity Restructuring” means a nonreciprocal transaction
between the Company and its shareholders, such as a share dividend, bonus issue,
share split, spin-off or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other Company
securities) or the share price of Common Shares (or other Company securities)
and causes a change in the per share value of the Common Shares underlying
outstanding Awards.

 

11.19                 “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

11.20                 “Fair Market Value” means, as of any date, the value of
Common Shares determined as follows: (i) if the Common Shares are listed on any
established stock exchange, a share’s Fair Market Value will be the closing
sales price for such Common Shares as quoted on such exchange for such date, or
if no sale occurred on such date, the last day preceding such date during which
a sale occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; (ii) if the Common Shares are not traded on a
stock exchange but is quoted on a national market or other quotation system, the
closing sales price on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(iii) without an established market for the Common Shares, the Administrator
will determine the Fair Market Value in its discretion.  Notwithstanding the
foregoing, with respect to any Award granted on the pricing date of the
Company’s initial public offering, the Fair Market Value shall

 

14

--------------------------------------------------------------------------------


 

mean the initial public offering price of a Share as set forth in the Company’s
final prospectus relating to its initial public offering filed with the
Securities and Exchange Commission.

 

11.21                 “Greater Than 10% Shareholder” means an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of shares of the Company or its
parent or subsidiary corporation, as defined in Section 424(e) and (f) of the
Code, respectively.

 

11.22                 “Incentive Stock Option” means an Option intended to
qualify as an “incentive stock option” as defined in Section 422 of the Code.

 

11.23                 “Non-Qualified Stock Option” means an Option not intended
or not qualifying as an Incentive Stock Option.

 

11.24                 “Option” means an option to purchase Shares.

 

11.25                 “Other Share or Cash Based Awards” means cash awards,
awards of Shares, and other awards valued wholly or partially by referring to,
or are otherwise based on, Shares or other property.

 

11.26                 “Overall Share Limit” means (i) 4,466,500 Common Shares,
(ii) any Common Shares which are subject to Prior Plan Awards which become
available for issuance under the Plan pursuant to Article IV and (iii) an annual
increase on the first day of each calendar year beginning January 1, 2019 and
ending on and including January 1, 2028, equal to the lesser of (A) 4% of the
aggregate number of Shares outstanding (on an as-converted basis) on the final
day of the immediately preceding calendar year and (B) such smaller number of
Shares as is determined by the Board.

 

11.27                 “Participant” means a Service Provider who has been
granted an Award.

 

11.28                 “Performance Criteria” mean the criteria (and adjustments)
that the Administrator may select for an Award to establish performance goals
for a performance period, which may include the following: net earnings or
losses (either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on shareholders’ equity; total shareholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic value or economic value added models; division, group or
corporate financial goals; customer satisfaction/growth; customer service;
employee satisfaction; recruitment and maintenance of personnel; human resources
management; supervision of litigation and other legal matters; mergers,
acquisitions, and other strategic partnerships, licenses, and other
transactions; financial ratios (including those measuring liquidity, activity,
profitability or leverage); debt levels or reductions; sales-related goals;
financing and other capital raising transactions; cash on hand; acquisition
activity; investment sourcing activity; and marketing initiatives, any of which
may be measured in absolute terms or as compared to any incremental increase or
decrease. Such performance goals also may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, division, business
segment or business unit of the

 

15

--------------------------------------------------------------------------------


 

Company or a Subsidiary, or based upon performance relative to performance of
other companies or upon comparisons of any of the indicators of performance
relative to performance of other companies.  The Committee may provide for
exclusion of the impact of an event or occurrence which the Committee determines
should appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual, infrequently occurring or
non-recurring charges or events, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) acquisitions or divestitures, (e) reorganization
or change in the corporate structure or capital structure of the Company, (f) an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or business unit or not within the reasonable control
of management, (g) foreign exchange gains and losses, (h) a change in the fiscal
year of the Company, (i) the refinancing or repurchase of bank loans or debt
securities, (j) unbudgeted capital expenditures, (k) the issuance or repurchase
of equity securities and other changes in the number of issued and outstanding
shares, (l) conversion of some or all of convertible securities to Common
Shares, (m) any business interruption event (n) the cumulative effects of tax or
accounting changes in accordance with U.S. generally accepted accounting
principles, or (o) the effect of changes in other laws or regulatory
rules affecting reported results.

 

11.29                 “Plan” means this 2018 Incentive Award Plan.

 

11.30                 “Prior Plans” means, collectively, the Kiniksa
Pharmaceuticals, Ltd. 2015 Equity Incentive Plan and any prior equity incentive
plans of the Company or its predecessor.

 

11.31                 “Prior Plan Award” means an award outstanding under the
Prior Plans as of the Plan’s effective date in Section 10.3.

 

11.32                 “Public Trading Date” means the first date upon which the
Common Shares are listed (or approved for listing) upon notice of issuance on
any securities exchange or designated (or approved for designation) upon notice
of issuance as a national market security on an interdealer quotation system,
or, if earlier, the date on which the Company becomes a “publicly held
corporation” for purposes of Treasury Regulation Section 1.162-27(c)(1).

 

11.33                 “Restricted Share” means a Share awarded to a Participant
under Article VI subject to certain vesting conditions and other restrictions.

 

11.34                 “Restricted Share Unit” means an unfunded, unsecured right
to receive, on the applicable settlement date, one Share or an amount in cash or
other consideration determined by the Administrator to be of equal value as of
such settlement date, subject to certain vesting conditions and other
restrictions.

 

11.35                 “Rule 16b-3” means Rule 16b-3 promulgated under the
Exchange Act.

 

11.36                 “Section 409A” means Section 409A of the Code and all
regulations, guidance, compliance programs and other interpretative authority
thereunder.

 

11.37                 “Securities Act” means the Securities Act of 1933, as
amended.

 

11.38                 “Service Provider” means an Employee, Consultant or
Director.

 

11.39                 “Shares” means Common Shares.

 

11.40                 “Share Appreciation Right” means a share appreciation
right granted under Article V.

 

11.41                 “Subject Person” has the meaning set forth in
Section 11.7.

 

16

--------------------------------------------------------------------------------


 

11.42                 “Subsidiary” means any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

 

11.43                 “Substitute Awards” shall mean Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.

 

11.44                 “Termination of Service” means the date the Participant
ceases to be a Service Provider.

 

* * * * *

 

17

--------------------------------------------------------------------------------